Citation Nr: 0306841	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  96-41 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




REMAND

The appellant had active military service from April 1951 to 
March 1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied service connection for PTSD.

In November 2002, the veteran indicated that he would attend 
a videoconference hearing before a Veterans Law Judge.  The 
hearing was scheduled on December 17, 2002.  Prior to the 
hearing, on December 13, 2002, the veteran submitted a 
written statement requesting that the hearing be cancelled.  

In recent correspondence, the RO indicated that the veteran's 
hearing had been rescheduled for April 25, 2003.  The RO 
further requested that the claims file be returned to the RO 
so that the veteran's representative could review it prior to 
the rescheduled hearing date.  

Accordingly, this case is REMANDED for the following:

The claims folder should be returned to 
the RO in Oakland, California, so that 
the veteran's representative has an 
opportunity to review the case prior to 
the rescheduled hearing date.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




